Title: From John Adams to C. W. F. Dumas, 21 May 1780
From: Adams, John
To: Dumas, Charles William Frederic


     
      Sir
      Paris, Hotel de Valois Ruë de Richelieu May 21st 1780
     
     His Excellency, Dr. Franklin, lent me the inclosed Letter from Sir Henry Clinton to Lord George Germain, upon Condition, that I would send a copy of it to you. A privateer from Boston had the good Fortune to take the Packet bound to London, and the Mail, in which among others this letter was found. It was sent from Boston to Philadelphia and there published in a Newspaper of the 8th of April. One of these papers arrived, within a few days, at L’Orient in a Vessel from Philadelphia.
     It is a pity, but it should be published in every News paper in the World, in an opposite Column to a late Speech of Lord George Germain, in the House of Commons, as his Document in Support of his Assertions.
     
     I have the Honor to be, with great Respect, Sir, your most obedient & humble Servant.
    